   Case 1:21-cv-00220-UNA Document 1 Filed 02/17/21 Page 1 of 7 PageID #: 1




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE


KEYSTONE GLOBAL, LLC ,                       :
                     Plaintiff,              :
     v.                                      :       Civ. No. ___________________
                                             :
WALMART INC.,                                :
                              Defendant.     :

                                         COMPLAINT

       In support of its complaint herein, plaintiff Keystone Global, LLC (“Keystone”) avers as

follows:

       1.      This is an action in law and equity for patent infringement against defendant

Walmart Inc. (“Walmart”)

       2.      Keystone is a New York limited liability company with a place of business at 75A

Lake Road, # 111, Congers, New York 10920.

       3.      Upon information and belief, Walmart is a Delaware corporation with it principal

place of business located at 702 S.W. 8th Street, Bentonville, Arkansas 72716.

                                       Nature Of Action

       4.      This is an action for infringement of U.S. Pat. Nos. 8,850,727; 7,866,715; and

8,047,601 under 35 U.S.C. § 271.

                                    Jurisdiction And Venue

       5.      Subject matter jurisdiction is proper pursuant to 28 U.S.C. §§ 1331 and 1338.

       6.      Personal jurisdiction is proper in that Walmart is incorporated under the laws of

the State of Delaware.

       7.      Venue is proper pursuant to 28 U.S.C. §§ 1391(b)(1) and 1400.
   Case 1:21-cv-00220-UNA Document 1 Filed 02/17/21 Page 2 of 7 PageID #: 2




                                                Facts

       8.      Keystone is the owner of U.S. Pat. Nos. 8,850,727 (“the ’727 patent”); 7,866,715

(“the ’715 patent”); and 8,047,601 (“the ’601 patent”) (collectively the “Patents-In-Suit”), copies

of which are attached hereto as Exhibit A.

       9.      The ’727 patent relates to a structure for a license plate. The ’727 patent claims,

in general terms, a device for attaching a license plate to a vehicle, including in certain claims a

license plate frame having pyramid shaped extensions.

       10.     The ’715 and ’601 patents relate to a protective device for vehicles. The ’715 and

’601 patents generally claim protective devices for vehicles, the devices comprising in part

stabilizer blocks disposed on and/or formed integrally with the base of the device.

       11.     Keystone, through a licensee, sells commercial embodiments of the Patents-In-

Suit, which are marked in accordance with 35 U.S.C. § 287.

       12.     Walmart provides an online marketplace for goods. As part of its online

marketplace for goods, Walmart enters into contracts with certain third-party sellers, called

“Marketplace Retailers,” who are permitted to post listings for products on Walmart’s online

marketplace. Walmart processes orders for and accepts payments from customers for

Marketplace Retailer products and, in return for these and other services, receives a fee when a

Marketplace Retailer product is sold.

       13.     In addition to the foregoing, Walmart also acts as the fulfillment agent for some

Marketplace Retailer orders placed through its website. In such instances, Walmart takes

possession of the goods being offered for sale and maintains such inventory in one or more of

Walmart’s warehouses. Upon receiving orders for such goods through its online marketplace,




                                                  2
   Case 1:21-cv-00220-UNA Document 1 Filed 02/17/21 Page 3 of 7 PageID #: 3




Walmart processes the order, ships the product to the consumer, and receives an additional fee

for such services.

       14.     Walmart provides a means for contacting it to report infringement of intellectual

property rights occurring in its online marketplace. The website provides a link to an IP Claim

Form at https://help.walmart.com/app/ts, which is Walmart’s online reporting tool, that is, a web-

based form implemented for purposes of reporting intellectual property violations.

       15.     Upon information and belief, Walmart’s online reporting tool allows claimants to

select what type of intellectual property infringement is being reported but does not allow

claimants to attach or submit copies of the intellectual property being infringed or any other

documents or evidence supporting the infringement being reported.

       16.     Upon information and belief, Walmart’s online reporting tool is largely

automated. Upon information and belief, Walmart’s online reporting tool automatically

generates initial responses to submitted notices, such responses having no consideration of the

actual content of the notice. Upon information and belief, a substantial number of notices

submitted via Walmart’s online reporting tool never receive human review or interaction.

       17.     On or about December 8, 2020, Keystone learned of multiple listings on

Walmart’s online marketplace through which products infringing the Patents-In-Suit were

offered for sale and sold. The listings are set forth in the table below, and printed copies of some

of these listings are attached hereto as Exhibit B:

Walmart Seller ID Walmart Listing
                       https://www.walmart.com/ip/Motor-Trend-BG-101-Heavy-Duty-
Walmart                Universal-Rear-Bumper-Guard-for-Cars-Sedans-and-Small-SUVs-
                       Sratch-Dent-Protector-for-Parked-Vehicles/577521875




                                                  3
   Case 1:21-cv-00220-UNA Document 1 Filed 02/17/21 Page 4 of 7 PageID #: 4




Walmart Seller ID Walmart Listing
                        https://www.walmart.com/ip/Motor-Trend-BG-101-Heavy-Duty-
American Auto
                        Universal-Rear-Bumper-Guard-for-Cars-Sedans-and-Small-SUVs-
Crews Inc.
                        Sratch-Dent-Protector-for-Parked-Vehicles/577521875

        18.      On or about December 8, 2020, Keystone reported the infringing listings to

Walmart using its online reporting tool. Keystone provided all the information requested by the

online reporting tool regarding the infringing products. Walmart confirmed receipt of

Keystone’s online infringement report but thereafter took no further action to remove the

infringing products from its website.

        19.      On or about December 10, 2021, Keystone provided another notice by overnight

delivery to Walmart’s legal department identifying Keystone’s patent and the infringing product

listings.

        20.      On or about January 19, 2021, Keystone learned of multiple listings on Walmart’s

online marketplace through which products infringing the Patents-In-Suit were offered for sale

and sold. The listings are set forth in the table below, and printed copies of some of these listings

are attached hereto as Exhibit B:

Walmart Seller ID Walmart Listing
                       https://www.walmart.com/ip/OxGord-Universal-Front-Car-Bumper-Guard-
DailySale, Inc
                       Protector-License-Plate-Frame/312846259
                       https://www.walmart.com/ip/OxGord-Universal-Front-Car-Bumper-Guard-
Won Lane
                       Protector-License-Plate-Frame/487163310
END2END                https://www.walmart.com/ip/Vingtank-Car-Auto-Front-Bumper-Guard-
GLOBAL INC             EVA-License-Plate-Frame-Automobile-Protection/981260210
                       https://www.walmart.com/ip/Car-Auto-Front-Bumper-Guard-EVA-
Joybuy Express
                       License-Plate-Frame-Automobile-Protection/770651206
                       https://www.walmart.com/ip/Sunisery-Car-Auto-Black-Front-Bumper-
Joybuy Express
                       Guard/374767153


                                                 4
   Case 1:21-cv-00220-UNA Document 1 Filed 02/17/21 Page 5 of 7 PageID #: 5




       21.     On January 20, 2021, Keystone sent a notice by email to Walmart’s legal

department identifying Keystone’s patent and the infringing product listings.

       22.     Walmart’s legal department has repeatedly denied any responsibility for removing

the infringing product listings from Walmart’s website because, according to Walmart, such

products originate from Marketplace Retailers.

       23.     Walmart has the ability to remove listings for infringing products sold by

Marketplace Retailers through Walmart’s website. Upon information and belief, Walmart has the

legal right to remove listings when a Marketplace Retailer’s product infringes a third party’s

intellectual property rights. Upon information and belief, Walmart collects fees from the sale of

all Marketplace Retailer products sold through Walmart’s website, including Marketplace

Retailer products for which Walmart knows (or should know through receipt of actual notice)

there is a claim of patent infringement.

                                         First Count
                         Patent Infringement Under 35 U.S.C. § 271(a)

       24.     Keystone repeats the allegations contained in the above paragraphs.

       25.     Through the conduct described above, Walmart infringes the Patents-In-Suit in

violation of 35 U.S.C. § 271(a).

       26.     Walmart, having received actual and constructive notice of Keystone’s patent

rights and further continuing to infringe such rights, has willfully and intentionally infringed

Keystone’s Patents-In-Suit.

       27.     Keystone has been and continues to be harmed by such infringement.

                                        Second Count
                         Patent Infringement Under 35 U.S.C. § 271(b)

       28.     Keystone repeats the allegations contained in the above paragraphs.

                                                 5
   Case 1:21-cv-00220-UNA Document 1 Filed 02/17/21 Page 6 of 7 PageID #: 6




       29.     Through the conduct described above, Walmart actively induces others to directly

infringe the Patents-In-Suit in violation of 35 U.S.C. § 271(b), including without limitation all

purchasers of the aforementioned products.

       30.     Walmart, having received actual and constructive notice of Keystone’s patent

rights and further continuing to infringe such rights, has willfully and intentionally infringed

Keystone’s Patents-In-Suit.

       31.     Keystone has been and continues to be harmed by such infringement.

                                         Prayer For Relief

       WHEREFORE, Keystone respectfully requests that the Court enter judgment in favor

Keystone:

       a. awarding actual damages to Keystone for Walmart’s patent infringement under 35

U.S.C. § 284, in an amount to be determined, but in no event less than a reasonable royalty, plus

pre- and post-judgment interest;

       b. awarding exemplary damages to Keystone in an amount equal to three times the

actual damages and profits awarded pursuant to 35 U.S.C. § 284;

       c. awarding Keystone its costs and attorneys’ fees pursuant to 35 U.S.C. § 285;

       d. permanently enjoining Walmart pursuant to 35 U.S.C. § 283 from importing, offering

for sale and selling, or inducing any third party from importing, offering for sale or selling, any

product which infringes Keystone’s patent rights; and

       e. providing all other legal and equitable relief that the Court deems just and proper.




                                                  6
   Case 1:21-cv-00220-UNA Document 1 Filed 02/17/21 Page 7 of 7 PageID #: 7




                                         Jury Demand

      Keystone requests a jury as to all matters so triable.



Dated: February 17, 2021                     Respectfully submitted,



                                                /s/ Jeffrey L. Eichen
                                             Jeffrey L. Eichen, Esq. (#5331)
                                             Faegre Drinker Biddle & Reath LLP
                                             222 Delaware Ave.
                                             Suite 1410
                                             Wilmington, DE 19801
                                             Telephone: (302) 467-4200
                                             jeff.eichen@faegredrinker.com




                                                7
